DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC 103
Applicant's arguments filed 28 July 2021 have been fully considered but they are not persuasive.  As indicated in the Office Action mailed 2 June 2021, the combination of Hug and Ke teach Applicant’s claimed invention of independent claim 1 because Hug teaches first and second ridge poles laterally spaced and opposed from each other (at least Hug Fig. 1 elements 22 and 24), and Ke teaches that it is obvious for the hammock to be disposed underneath the ridge pole (at least Ke Fig. 2).
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Attorney Peter Timbers 27 July 2021.
The application has been amended as follows:
1. (Canceled)
2. (Canceled)
3. (Canceled)
4. (Canceled)
5. (Canceled)
6. (Canceled)

8. (Canceled)
9. (Canceled)
10. (Canceled)

Allowable Subject Matter
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest the specific combination of limitations as set forth in independent claims 11 and 20. Claims 12-19 are allowable due to their dependency.
The closest prior art references are Hug et al US 20070113337 A1, hereinafter Hug, Fenton US 20180116379 A1, hereinafter Fenton, and Ressler US 20170202344 A1, hereinafter Ressler. 
The structure of the claimed limitations were not found in the prior art, and regarding claims 3, 11, and 20, Hug, Fenton, and Ressler do not teach the claimed: 
“a first base ridge line, a second base ridge line, a third base ridge line, a fourth base ridge line, 
said first base ridge line having a first base ridge line upper end and a first base ridge line lower end, said second base ridge line having a second base ridge line upper end and a second base ridge line lower end, said third base ridge line having a third base ridge line upper end and a third base ridge line lower end, said fourth base ridge line having a fourth base ridge line upper end and a fourth base ridge line lower end, 
said first base ridge line upper end connected to said first ridge pole intermediate portion and said first base ridge line lower end connected to said first base pole bottom portion, said second base ridge line upper end connected to said second ridge pole intermediate portion and said second base ridge line lower end connected to said second base pole bottom portion, said third base ridge line upper end connected to said first ridge pole intermediate portion and said third base ridge line lower end connected to said third base pole bottom portion, said fourth base ridge line upper end connected to said second ridge pole intermediate portion and said fourth base ridge line lower end connected to said fourth base pole bottom portion.”
Hug does not teach any of the claimed base ridge lines. Fenton teaches a base ridge line (see Fig. 5 element 301), but the base ridge line taught by Fenton comprises a lower end connected to the ground and not the claimed “lower end connected to said first base pole bottom portion” as well as a upper end connected to the junction, not the claimed “upper end connected to said first ridge pole intermediate portion”. Ressler teaches a base ridge line (see Fig. 15 element 134), but the base ridge line taught by Ressler comprises a lower end connected to the ground and lacks the claimed “lower end connected to said first base pole bottom portion”. Further, there is no teaching or suggestion to modify the primary reference Hug with the claimed base ridge lines because Hug is directed towards a swinging apparatus and attaching the claimed base ridge lines would prevent Hug from swinging.
There is no teaching or suggestion in Hug, Fenton, Ressler, or the prior art (see PTO-892) to cure the deficiencies of Hug and arrive at Applicant's claimed invention. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221.  The examiner can normally be reached on M-F 7:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEORGE SUN/Examiner, Art Unit 3673   
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        8/5/2021